UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4176
CHRISTOPHER LEE HICKMAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-99-171)

                      Submitted: August 12, 2002

                      Decided: September 3, 2002

   Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Amy Leigh Austin,
Assistant Federal Public Defender, Richmond, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Stephen W. Miller,
Assistant United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HICKMAN
                             OPINION

PER CURIAM:

   Christopher Lee Hickman appeals the district court’s sentence of
twenty-four months in prison, to run consecutively with his state sen-
tence, following revocation of his supervised release. Hickman argues
the district court erred by imposing a twenty-four month consecutive
sentence when the sentencing guidelines range was four to ten months
in prison.

   The policy statement in U.S. Sentencing Guidelines Manual
§ 7B1.3(f) (2000) provides that a term of imprisonment for revocation
of supervised release "shall be ordered to be served consecutively to
any sentence of imprisonment the defendant is serving . . . ." The pol-
icy statements in Chapter 7 are non-binding advisory guides, and the
district court’s sentence is reviewed for abuse of discretion. United
States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). We conclude the
district court did not abuse its discretion in either imposing the
twenty-four month sentence for the violation of supervised release or
in ordering it to be served consecutively to his state sentences.

   We therefore affirm Hickman’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED